Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 5/20/22. Claims 1-20 were presented for consideration.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pedro F. Suarez (Reg. No. 45,895)  on 6/15/22
Please amend the claims as follows: 



Claim 1: (Currently Amended) A system comprising:
at least one processor; and
at least one memory storing instructions which, when executed by the at least one processor,
cause operations comprising:
receiving, by an intermediary device and from at least one server via an initial connection, a first configuration information for setup of an Internet of Things device, the first configuration information comprising an identifier of a first wireless network;
storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device;
establishing, by the intermediary device and after receiving the first configuration
information, a second connection to a second wireless network provided by the Internet of Things device; 
switching, by the intermediary device, from the initial connection to the second connection to the second wireless network provided by the Internet of Things device; and
providing, by the intermediary device using the browser storing the context, the first configuration information, which is stored in the context of the browser of the intermediary device, to the Internet of Things device via the second connection to the second wireless network, wherein providing the first configuration  information to the Internet of Things device causes the Internet of Things device to automatically establish a first connection to the first wireless network ;
terminating, at the Internet of Things device and in response to receiving the configuration information, the second wireless network; 
transmitting, by the Internet of Things device, to an access point of the first wireless network, a request to join the first wireless network; and
in response to joining the first wireless network and accessing the at least one server, receiving, from the server, by the Internet of Things device, second configuration information, based in part on communication settings and/or capabilities of the Internet of Things device, providing additional configuration information for the Internet of Things device.

Claim 9 (cancelled)

Claim 12 (Currently Amended) A method comprising:
receiving, by an intermediary device and from at least one server via an initial connection, a first configuration information for setup of an Internet of Things device, the first configuration information comprising an identifier of a first wireless network;
storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device;
establishing, by the intermediary device and after receiving the first configuration  information, a second connection to a second wireless network provided by the Internet of Things device; 
switching, by the intermediary device, from the initial connection to the second connection to the second wireless network provided by the Internet of Things device; and
providing, by the intermediary device using the browser storing the context, the first configuration information of the browser of the intermediary device to the Internet of Things device via the second connection to the second wireless network, wherein providing the first configuration information to the Internet of Things device causes the Internet of Things device to automatically establish a first connection to the first wireless network ;
terminating, at the Internet of Things device and in response to receiving the configuration information, the second wireless network; 
transmitting, by the Internet of Things device to an access point of the first wireless network, a request to join the first wireless network; and
in response to joining the first wireless network and accessing the at least one server, receiving, from the server, by the Internet of Things device, second configuration information, based in part on communication settings and/or capabilities of the Internet of Things device, providing additional configuration information for the Internet of Things device.


Claim 20. (Currently Amended) A non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, cause operations comprising: 
receiving, by an intermediary device and from at least one server via an initial connection, a first configuration information for setup of an Internet of Things device, the first configuration information comprising an identifier of a first wireless network;
storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device;
establishing, by the intermediary device and after receiving the first configuration information, a second connection to a second wireless network provided by the Internet of Things device;
switching, by the intermediary device, from the initial connection to the second connection to the second wireless network provided by the Internet of Things device; and 
providing, by the intermediary device using the browser storing the context, the first configuration information, which is stored in the context of the browser of the intermediary device, to the Internet of Things device via the second connection to the second wireless network, wherein providing the first configuration information to the Internet of Things device causes the Internet of Things device to automatically establish a first connection to the first wireless network ;
terminating, at the Internet of Things device and in response to receiving the configuration information, the second wireless network; 
transmitting, by the Internet of Things device to an access point of the first wireless network, a request to join the first wireless network; and
in response to joining the first wireless network and accessing the at least one server, receiving, from the server, by the Internet of Things device, second configuration information, based in part on communication settings and/or capabilities of the Internet of Things device, providing additional configuration information for the Internet of Things device.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8, 10-12 and 14-20 are allowed.  The prior art does not disclose a system (Claim 1) / method (Claim 12) / A non-transitory computer-readable medium storing instructions which, when executed by a processor, perform operations (claim 20) including:
receiving, by an intermediary device and from at least one server via an initial connection, a first configuration information for setup of an Internet of Things device, the first configuration information comprising an identifier of a first wireless network;
storing, by the intermediary device, the first configuration information in a context of a browser of the intermediary device;
establishing, by the intermediary device, after receiving the first configuration information, a second connection to a second wireless network, wherein the second wireless network is provided by the Internet of Things device; 
switching, by the intermediary device, from the initial connection to the second connection to the second wireless network; 
providing, by the intermediary device, using the browser storing the context, the first configuration information which is stored in the context of the browser of the intermediary device, to the Internet of Things device, via the second connection to the second wireless network;
wherein receiving the first configuration information, by the Internet of Things device, causes the Internet of Things device to automatically establish a first connection to the first wireless network and to terminate the second wireless network;
transmitting, by the Internet of Things device to an access point of the first wireless network, a request to join the first wireless network; and in response to joining the first wireless network and accessing the at least one server, receiving, from the server, second configuration information, based in part on communication settings and/or capabilities of the Internet of Things device, that provides additional configuration information for the Internet of Things device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Mon – Fri 12pm  - 5 pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A SHAW/Examiner, Art Unit 2455 

/DAVID R LAZARO/Primary Examiner, Art Unit 2455